Citation Nr: 0032420	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-15 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for memory loss, to 
include due to an undiagnosed illness as a result of service 
in the Southwest Asian Theater pursuant to 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a left knee 
disorder, to include due to an undiagnosed illness as a 
result of service in the Southwest Asian theater pursuant to 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for a skin disorder, to 
include due to an undiagnosed illness as a result of service 
in the Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

5.  Entitlement to service connection for high blood 
pressure, to include due to an undiagnosed illness as a 
result of service in the Southwest Asian theater pursuant to 
38 C.F.R. § 3.317.

6.  Entitlement to service connection for disorders of the 
liver and blood, to include due to an undiagnosed illness as 
a result of service in the Southwest Asian theater pursuant 
to 38 C.F.R. § 3.317.

7.  Entitlement to service connection for subarachnoid 
hemorrhage, to include due to an undiagnosed illness as a 
result of service in the Southwest Asian theater pursuant to 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from November 1990 to May 
1991. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In July 
2000, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999).  

The issue of entitlement to service connection for "Gulf War 
Syndrome" listed on the title page of the January 2000 
remand has been withdrawn from consideration, as this is not 
an identifiable disease entity for which service connection 
can be granted.  Testimony from the veteran elicited at the 
July 2000 hearing is consistent with this action, as he 
indicated at that time he was not claiming entitlement to the 
"separate disability" of Gulf War Syndrome, but that he was 
instead claiming that Gulf War Syndrome was an "aspect" of 
other claimed disabilities at issue.  (July 11, 2000, hearing 
transcript, Page 24). 

While the Board regrets the fact that this case will be 
remanded again, there has been a significant change in the 
law, outlined below, during the pendency of this appeal.  
These changes are beneficial to the interests of the veteran, 
and a remand is necessary to afford the veteran initial 
application of these provisions by the RO, as it would be 
potentially prejudicial to the veteran if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or, as in the instant case, 
those, filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In particular, the 
veteran testified at his hearing that he is in receipt of 
Social Security benefits.  The newly promulgated statute 
provides that reasonable efforts should be conducted to 
obtain such records "adequately identified" by the veteran.   
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)). 

In addition, given the contentions with regard to 
"undiagnosed illness," the Board concludes that a VA 
examination to include opinions as to whether any of the 
claimed disabilities are the result of "undiagnosed 
illness" associated with duty in the Southwest Asian Theater 
is "necessary to make a decision on the claim."  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A(d)).  In this regard, while a January 
1998 VA examination included a diagnosis of abnormal 
laboratory readings pertaining to the liver that were related 
to "Persian Gulf Syndrome," but liver function testing 
conducted in conjunction with a July 1998 VA examination were 
negative.  It is hoped that clarification of this matter will 
be obtained upon further VA examination.    

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  This 
development should specifically include 
obtaining the relevant records pertaining 
to the veteran's award of Social Security 
benefits, any recent medical treatment he 
has had of the disabilities at issue, and 
affording the veteran a VA examination 
that includes opinions as to whether any 
of the disabilities for which service 
connection are claimed are the result of 
an "undiagnosed illness" due to service 
in the Southwest Asian theater.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The Board intimates no opinion as to the 
ultimate outcome by the action taken herein.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





